Exhibit 10.1

LOGO [g181962ex10_1a.jpg]

Mystic Packer Building

12 Roosevelt Ave, 3rd Floor

Mystic, CT 06355

Tel: 860-572-4979  Fax: 860-572-4940

January 28, 2011

Paul E. Huff

Dear Paul,

On behalf of Amarin Corporation plc and subsidiaries (“Amarin”), I am very
pleased to extend an offer of employment to you for the position of Chief
Commercial Officer, a Vice President of Amarin, responsible for all sales,
marketing and market development activities for Amarin’s products and product
candidates. In this position you will be reporting to John Thero, President. The
position is offered on the following terms.

 

1. Commencement Date/Location

We will mutually agree upon your specific start date at Amarin which will be no
later than January 28, 2011. The actual first date of your employment shall be
referred to herein as the “Commencement Date.”

Promptly after you commence employment, we will mutually agree upon a location
in the New Jersey-area to create Amarin’s commercial office which location will
become your principal place of work. Until such office is agreed to and
established, your principal place of work shall be your home. You will be
required to travel periodically to Amarin’s R&D headquarters in Mystic,
Connecticut and otherwise to the extent such travel is reasonably necessary to
perform your duties hereunder.

 

2. Base Salary

Your semi-monthly salary will be $11,458.33 ($275,000 annualized), less
appropriate withholdings.

 

3. Bonus Eligibility

You will be eligible for an annual bonus of up to 35% of annual salary
(pro-rated based on Commencement Date). Award of such bonus is based on
determination of the company’s Remuneration Committee based on assessment of
individual and corporate performance and achievement of goals.



--------------------------------------------------------------------------------

Paul Huff

January 28, 2011

Page 2

 

4. Stock Options

You will be recommended for 900,000 options to purchase Ordinary Shares in the
Company, subject to approval by the Remuneration Committee at their first
meeting following your Commencement Date. The exercise price per share of the
options will be the closing price of the Company’s ADSs on the NASDAQ Capital
Market on the latter of the date of grant or your start date. The options will
vest and become exercisable in four equal annual instalments, beginning on the
first anniversary of the date of grant and continuing on each of the following
three anniversaries of the date of grant, so long as your employment continues
through such vesting dates. The terms and conditions set forth in the applicable
plan and stock option agreement shall govern any such option award, including
with respect to acceleration in the event of a change of control.

 

5. Benefits

You will be eligible to participate in Amarin’s comprehensive benefits program
which includes: medical and dental coverage for you and your eligible
dependents; Amarin’s 401(k) Retirement Plan; life insurance; long term
disability coverage; and a flexible spending account plan. We regularly review
our benefits programs to keep them up to date and competitive. As a result,
these programs are subject to periodic adjustments so that certain features may
be added, modified or deleted over time.

 

6. Expenses

Amarin shall reimburse you for all reasonable expenses you incur while carrying
out your duties on behalf of Amarin provided that you follow the appropriate
reimbursement claims procedure, including providing reasonable documentation of
such expenses.

 

7. Hours of Work

Your normal hours of work are weekdays 8:30 am to 5:00 pm, although Amarin
expects you to work such hours and at such times as may be reasonably necessary
in order for you to carry out your duties effectively.

 

8. Vacation

You are entitled to paid vacation of 15 business days, accrued monthly, prorated
to date of hire. The vacation year is from January 1 to December 31 and unused
vacation days up to a maximum of five may be carried forward to the subsequent
year. Vacation must be taken at times convenient to Amarin and sufficient notice
of intention to take vacation must be given.



--------------------------------------------------------------------------------

Paul Huff

January 28, 2011

Page 3

 

9. Termination

It is understood that your employment with the Company will be on an “at will”
basis. In other words, you or the Company may terminate your employment for any
reason and at any time, with or without cause. Although your job duties, title,
compensation and benefits, as well as the Company’s benefit plans and personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and the Company.

 

10. Severance

In the event the Company terminates your employment without Cause (as defined
below) or you terminate your employment with the Company for Good Reason (as
defined below), the Company shall provide to you the following termination
benefits (the “Termination Benefits”) for a period of six (6) months:

 

  (i) continuation of your base salary at the rate then in effect in accordance
with the terms of the Company’s standard payroll schedule (solely for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended, each payment
is considered a separate payment (“Salary Continuation Payments”); and

 

  (ii) continuation of group health plan benefits to the extent authorized by
and consistent with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), with
the cost of the regular premium for such benefits shared in the same relative
proportion by the Company and you as in effect on the date of termination.

Notwithstanding anything to the contrary in this Offer Letter, you may not
terminate your employment with the Company for Good Reason unless you satisfy
the “Good Reason Process” which means that: (A) you determine in good faith that
a Good Reason Condition has occurred; (B) you notify the Company in writing of
the occurrence of the Good Reason Condition within 60 days of the occurrence of
such condition; (C) you provide the Company with a period not less than 30 days
following such notice (the “Cure Period”) to remedy the Good Reason Condition;
(D) notwithstanding such efforts, the Good Reason Condition continues to exist;
and (E) you terminate employment within 60 days after the end of the Cure
Period. If the Company cures the Good Reason Condition during the Cure Period,
Good Reason shall be deemed not to have occurred.

Notwithstanding anything to the contrary in this Offer Letter, you shall not be
entitled to any Termination Benefits unless, within the time period specified by
the Company not to exceed 30 days after the last day of your employment, you:
(i) enter into, do not revoke, and comply with the terms of a separation
agreement in a form reasonably acceptable to the Company which shall include a
release against the Company and related persons and entities and a confirmation
of



--------------------------------------------------------------------------------

Paul Huff

January 28, 2011

Page 4

 

your then existing post-employment obligations to the Company but shall not
include any additional post-employment obligations or restrictions except for
non-disparagement and post-employment litigation and regulatory cooperation;
(ii) resign from any and all positions, including, without implication of
limitation, as a director, trustee, and officer, that you then hold with the
Company and any affiliate of the Company; and (iii) return all Company property
and comply with any instructions related to deleting and purging duplicates of
such Company property. The Salary Continuation Payments shall commence on the
Company’s next regular payroll date that follows the thirty day period that
immediately follows the Termination Date. All compensation and benefits payable
to you, other than the Termination Benefits, shall terminate on the date of
termination of your employment.

For purposes of this Offer Letter, “Cause” means (a) gross negligence or wilful
misconduct in the performance of your duties which results in material harm to
the Company or its affiliates; (b) your conviction of, or plea of nolo
contendere to, (i) any felony or (ii) any other crime involving either moral
turpitude or your personal enrichment at the expense of the Company or its
affiliates; (c) your refusal to perform your lawful duties and responsibilities
with the Company or its affiliates; or (d) the material breach by you of any of
the provisions contained in the Employee Confidentiality and Assignment
Agreement or any other written agreement by and between the you and the Company.
For purposes of this Offer Letter, “Good Reason Condition” means a significant
change in your responsibilities and/or duties which constitutes a material
demotion or material diminution of duty. The ending of your employment as a
result of your death or disability will not constitute a without Cause
termination by the Company for purposes of this Offer Letter.

 

11. Indemnification

You will be provided the opportunity to enter into the Deed of Indemnity offered
to Amarin’s executive officers and directors.

 

12. Representation Regarding Other Obligations

You also will be required to sign, as a condition of your employment, the
Company’s Confidentiality/Non-Disclosure Agreement/Agreement to Assign
Inventions and Patents (“Employee Agreement”). This offer is conditioned on your
representation that you are not subject to any confidentiality, non-competition
or other agreements that restrict your employment activities or that may affect
your ability to devote full time and attention to your work at the Company. If
you have entered into any agreement that may restrict your activities on behalf
of the Company, please provide me with a copy of the agreement as soon as
possible. You further represent that you have not used and will not use or
disclose any trade secret or other proprietary right of any previous employer or
any other party.



--------------------------------------------------------------------------------

Paul Huff

January 28, 2011

Page 5

 

13. Taxes; Section 409A

All forms of compensation referred to in this Offer Letter are subject to
reduction to reflect applicable withholding and payroll taxes and other
deductions required by law. You hereby acknowledge that the Company does not
have a duty to design its compensation policies in a manner that minimizes your
tax liabilities, and you will not make any claim against the Company or its
board of directors related to tax liabilities arising from your compensation.
Anything in this Offer Letter to the contrary notwithstanding, if at the time of
your separation from service within the meaning of Section 409A of the Code, the
Company determines that you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that you becomes entitled to under this Agreement on account of your separation
from service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after your separation from service, or
(B) your death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. All in-kind benefits
provided and expenses eligible for reimbursement under this Offer Letter shall
be provided by the Company or incurred by you during the time periods set forth
in this Agreement. All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred. The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year.
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. To the extent that any payment or benefit
described in this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code, and to the extent that such payment or benefit
is payable upon your termination of employment, then such payments or benefits
shall be payable only upon your “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h). The Company and you intend that this Agreement will be
administered in accordance with Section 409A of the Code. To the extent that any
provision of this Agreement is ambiguous as to its compliance with Section 409A
of the Code, the provision shall be read in such a manner so that all payments
hereunder comply with Section 409A of the Code. The Company makes no
representation or warranty and shall have no liability to you or any other
person if any provisions of this Agreement are determined to constitute deferred
compensation subject to Section 409A of the Code but do not satisfy an exemption
from, or the conditions of, such Section.



--------------------------------------------------------------------------------

Paul Huff

January 28, 2011

Page 6

 

14. Interpretation, Amendment and Enforcement

This Offer Letter, the Employee Agreement, the Deed of Indemnity and any plans
and agreements applicable to the stock option grants referred to in this Offer
Letter constitute the complete agreement between you and the Company, contain
all of the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. The terms of this Offer will be governed by
Connecticut law. You and the Company submit to the exclusive personal
jurisdiction of the federal and state courts located in the State of Connecticut
in connection with any dispute or any claim related to this Offer Letter.

 

15. Other Matters

In addition, this offer is subject satisfactory background and reference checks
as well as a Company-paid initial-employment physical and drug screen. As with
all employees, our offer to you is also contingent on your submission of
satisfactory proof of your identity and your legal authorization to work in the
United States.

If you decide to accept the offer on the above terms, please sign and return the
copy of this Offer Letter no later than January 28, 2011 to John Thero,
President, Amarin Corporation plc, Mystic Packer Building, 12 Roosevelt Avenue,
Mystic, CT 06355.

We look forward to you joining our company, and we are confident you will have a
successful and challenging career with Amarin.

Signed for and on behalf of:

AMARIN CORPORATION PLC

 

Signed:  

/s/ John Thero

Name:   John Thero, President Dated:  

1/28/2011



--------------------------------------------------------------------------------

Paul Huff

January 28, 2011

Page 7

 

I accept the offer of employment for the position of Chief Commercial Officer
under the terms and conditions stated above, and I hereby acknowledge that my
employment is at-will, meaning that either Amarin or I may terminate my
employment at any time, with or without notice, and with or without cause.

 

Signed:  

/s/ Paul E. Huff

Name:   Paul E. Huff Dated:  

1/28/2011

LIBB/1724094.2